DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently amended, recites a method step of softening or melting the separation layer under a heating condition. This method step is inapposite with the remainder of claim 1, which is a device claim. One having ordinary skill in the art would not be certain as to what limitations are actually required by this language. For the purpose of this Office Action, this limitation is interpreted as “the separation is capable of being softened and/or melted.”
Claims 2-12 depend from claim 1 and are, therefore, also rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As currently amended, claim 1 requires the electrically conductive and thermally conductive layer to comprise graphene and metal and, as such, claim 3 will always be satisfied and claim 3 fails to further limit claim 2, from which claim 3 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0201498 A1) in view of Chen et al. (US 2015/0091016 A1) and Farquhar et al. (US 2017/0145562 A1).
Regarding claim 1, Lin discloses a flexible substrate (top portion of Fig. 9), comprising:
a functional layer (14) for generating heat under an external action (is will generate heat if electricity is applied), which is thermally conductive (¶ 0017), wherein the functional layer comprises a separation layer (small portions of 14 at the left and right ends of individual panels 30) and an electrically conductive and thermally conductive layer (long portions of 14 in the middle of the bottom surfaces of individual display panels 30, ¶ 0017) stacked on the separation layer, wherein the separation layer is able to be softened and/or melted (because an arbitrarily large amount of thermal energy will overcome the intermolecular bonds) ;
an electrically insulative and thermally insulative layer (16; ¶ 0018) on a side of the functional layer (top side), and
a light emitting device (18) on a side of the electrically insulative and thermally insulative layer facing away from the functional layer.
Lin does not explicitly disclose whether the light emitting device is organic, however it is well known in the art to form organic light emitting devices on flexible substrates (¶ 0033 of Chen). There is a benefit to forming the light emitting devices to be organic as organic light emitting devices can typically be made thinner than inorganic light emitting devices. It would have been obvious to one having ordinary skill in the art to form the light emitting devices to be organic for this benefit.
Lin discloses using metal layers for the electrically conductive and thermally conductive layer but does not disclose that the electrically conductive and thermally conductive layer comprises multiple graphene layers and multiple metal layers alternately disposed. However, combining graphene with metal layers is well known in the art (see ¶ 0002 of Farquhar; “display devices” in ¶ 0059). There is a benefit to using such a composition as combining graphene with metal increases the strength of the layer without being overly brittle. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a composite with alternating graphene and metal layers for this benefit.
Regarding claim 2, the electrically conductive and thermally conductive layer itself is capable of generating heat when the electrically conductive and thermally conductive layer is energized (it will generate heat when an electrical current is applied as it is not a superconductor).
Regarding claim 3, as discussed in the rejection of claim 1, the electrically conductive and thermally conductive layer will comprise graphene and metal.
Regarding claim 4, Farquhar further discloses that the outermost sublayers of the composite are graphene (see Fig. 9).
Regarding claim 5, Farquhar further discloses that the metal is a copper foil (¶ 0041).
Regarding claim 6, Farquhar further discloses that the metal layer comprises a plurality of metal wires or strips arranged in parallel (see Fig. 7).
Regarding claim 7, as the device is flexible, when the device is flexed, each of the at least one metal layer will comprise one metal wire that is curvedly disposed (the layer is curbed because it is flexed) between graphene layers.
Regarding claim 9, Chen discloses that the organic light emitting device comprises a flexible base substrate (110 in Fig. 1) which will be on the electrically insulative and thermally insulative layer and a pixel control circuit (170) on a side of the flexible base substrate facing away from the electrically insulative and thermally insulative layer.
Regarding claim 10, Lin discloses a conductive oxide as claimed (¶ 0017).
Regarding claim 11, the flexible substrate is a display panel. As such the device of the combination will be a display panel comprising the flexible substrate of claim 1.
Regarding claim 12, the display panel is a display device. As such, the device of the combination will be a display device comprising the display panel according to claim 11.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0201498 A1), Chen et al. (US 2015/0091016 A1), and Farquhar et al. (US 2017/0145562 A1) as applied to claim 3, above, and further in view of Chen et al. (US 2016/0322389 A1; hereinafter ‘389).
Regarding claim 8, Lin et al. do not disclose that the electrically and thermally insulative layer is made of a silicon oxide compound or a nitrogen silicon compound. However, it is well known in the art to form electrically and thermally insulative layers from silicon oxide compounds (¶ 0035 of ‘389). There is a benefit to using such compounds as they are more thermally stable than polymer compound taught by Lin. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use silicon oxide compounds for this benefit.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant arguments are directed to a particular way in which the device is intended to be used (see, also, the rejection of claim 1 under 35 U.S.C. § 112, above) which does not sufficiently distinguish over the structure of the claimed invention. As the combination of prior art presented in the rejection above teaches and/or renders obvious each of the structural limitations, the claims are properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826